Case 2:20-cv-08885-MWF-AS Document 33 Filed 04/30/21 Page 1 of 2 Page ID #:134


  1
  2
  3
                                                                        JS -6
  4
  5
  6
  7
  8
  9                        UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11    CARMEN JOHN PERRI, an               Case No.: 2:20-cv-08885-MWF-AS
 12    individual,

 13         Plaintiff,                       ORDER OF DISMISSAL WITH
 14                                          PREJUDICE
       v.
 15
 16    WOOD INVESTMENTS –
       OLYMPIC & BARRINGTON,
 17    L.P., A CALIFORNIA LIMITED
 18    PARTNERSHIP, a California
       limited partnership; and DOES 1-
 19    10, inclusive,
 20
            Defendants.
 21
 22
 23
 24
 25
 26
 27
 28
                                      ORDER OF
                              DISMISSAL WITH PREJUDICE
Case 2:20-cv-08885-MWF-AS Document 33 Filed 04/30/21 Page 2 of 2 Page ID #:135

  1         After consideration of the Joint Stipulation for Dismissal of the entire action
  2   with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Wood
  3   Investments – Olympic & Barrington, L.P (“Defendant”), the Court hereby enters a
  4   dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
  5   entirety. Each party shall bear his or its own costs and attorneys’ fees.
  6         IT IS SO ORDERED.
  7
      DATED: April 30, 2021
  8
  9
                                       MICHAEL W. FITZGERALD
 10                                    UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           2
                                        ORDER OF
                                DISMISSAL WITH PREJUDICE
